Case: 2:20-cv-05106-MHW-KAJ Doc #: 46 Filed: 11/19/20 Page: 1 of 5 PAGEID #: 660



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

NFOCUS CONSULTING INC.,

                        Plaintiff,

         v.                                            Civil Action 2:20-cv-5106
                                                       Judge Michael H. Watson
                                                       Magistrate Judge Jolson
BENJI UHL, et al.,

                        Defendants.


                                      OPINION AND ORDER

         This matter is before the Court on Defendant Valpak Direct Marketing Systems Inc.’s

(“Valpak”) Motion to Seal Documents Filed in Support of Opposition to Motion for Preliminary

Injunction. (Doc. 45). For the reasons that follow, Valpak’s Motion is GRANTED in part and

DENIED in part.

   I. BACKGROUND

         Valpak seeks to seal certain exhibits in support of its Response in Opposition to Plaintiff’s

Motion for a Preliminary Injunction, including specific deposition transcripts and interrogatory

responses. (Doc. 45). The Court has confirmed that Plaintiff does not object to Valpak’s request.

This matter is now ripe for resolution.

   II.        STANDARD

         A district court may enter a protective order during discovery on a mere showing of “good

cause.” Fed. R. Civ. P. 26(c)(1). “[V]ery different considerations apply” when a party seeks to

seal documents “[a]t the adjudication stage,” which applies “when the parties place material in the

court record.” Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir.

2016) (quotation omitted). “Unlike information merely exchanged between the parties, ‘[t]he

public has a strong interest in obtaining the information contained in the court record.’” Id.
Case: 2:20-cv-05106-MHW-KAJ Doc #: 46 Filed: 11/19/20 Page: 2 of 5 PAGEID #: 661




(quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1180 (6th Cir. 1983)).

For this reason, the moving party owns a “heavy” burden of overcoming a “‘strong presumption

in favor of openness’ as to court records.” Shane Grp., Inc., 825 F.3d at 305 (quoting Brown &

Williamson, 710 F.2d at 1179). “[T]he seal itself must be narrowly tailored to serve that reason,”

which requires the moving party to “analyze in detail, document by document, the propriety of

secrecy, providing reasons and legal citations.” Shane Grp., Inc., 825 F.3d at 305–06 (quotation

marks and citation omitted). Similarly, the court “that chooses to seal court records must set forth

specific findings and conclusions which justify nondisclosure.” Id. at 306 (quotation marks and

citation omitted).

   III.      DISCUSSION

          Valpak seeks to seal certain excerpts from its corporate deposition that contain both “the

witnesses personal cell phone number” (Doc. 45 at 2), as well as “the identities of companies that

responded to Valpak’s request for proposals [RFPs] in 2017 and information they put in their

proposals.”     (Id).   Valpak also requests to seal portions of Plaintiff’s corporate deposition

transcripts that are marked as “Attorneys’ Eyes Only” or “Confidential” under the Protective

Order. (Id. at 2–3). Finally, Valpak requests the sealing of certain excerpts of Plaintiff’s

Interrogatory Responses, that contain both a complete list of Plaintiff’s former clients as well as

information regarding the security features placed on Plaintiff’s data platforms. (Id. at 3). These

excerpts, too, were marked by Plaintiff as “Attorneys’ Eyes Only” or “Confidential” under the

Protective Order. (Id.). Each of these requests lends itself to its own analysis, so the Court

discusses them accordingly.

   A. Cell Phone Number

          Valpak requests that the Court redact an excerpt of its corporate deposition transcript that

includes “the witnesses personal cell phone number.” (Id. at 2). Valpak argues that, “[d]istrict


                                                   2
Case: 2:20-cv-05106-MHW-KAJ Doc #: 46 Filed: 11/19/20 Page: 3 of 5 PAGEID #: 662




courts regularly find good cause exists for allowing redactions in court filings in order to protect

personal identifying information, including phone numbers.” (Doc. 43 at 2). The Court agrees.

Redacting this personal phone number, rather than sealing ‘“broad swaths’ of the record” is

appropriate. Doe #1 by & through Lee v. Sevier Cty., Tenn., No. 3:17-CV-41, 2017 WL 888395,

at *2 (E.D. Tenn. Mar. 1, 2017) (quoting Shane Grp., 825 F.3d at 307) (denying motion to seal

and directing defendants to file redacted versions of minors’ records). This approach is narrowly

tailored and balances Valpak’s concern of protecting the witness with the public’s interest in

accessing the record in this case. See Shane Grp., 825 F.3d at 305. Accordingly, Valpak shall

redact the personal cell phone number and file the redacted version of the deposition transcript on

the public docket within fourteen (14) days of the date of this Opinion and Order.

   B. Identities of Companies that Responded to Defendant’s 2017 RFP

       Next, Valpak asks the Court to seal an excerpt of its corporate deposition transcript that

includes the identities of, and information relating to, companies that responded to its 2017 RFP.

(Doc. 43 at 2). Valpak argues that such a public disclosure “may put the third party at a competitive

disadvantage in the market place.” (Doc. 45 at 2). Here, the Court disagrees. While, “the privacy

interests of innocent third parties should weigh heavily in a court’s balancing equation,” Shane

Grp., Inc., 825 F.3d at 305–06 (quoting United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir.

1995)), it is unclear on the face of Valpak’s Motion how the information in the 2017 RFP puts the

privacy interests of these third parties at risk. Valpak has not provided sufficient “reasons and

legal citation” to overcome the Court’s “strong presumption in favor of openness.” Shane Grp.,

Inc., 825 F.3d at 305–06 (quotation marks and citation omitted).

   C. Deposition Transcripts marked “Attorneys’ Eyes Only”

       Valpak further requests the sealing of certain excerpts of the transcript from Plaintiff’s

corporate deposition that have been marked as “Attorneys’ Eyes Only” or “Confidential” under

the Protective Order. (Id. at 2-3). Again, the Court finds that Valpak has failed to meet the burden

                                                 3
Case: 2:20-cv-05106-MHW-KAJ Doc #: 46 Filed: 11/19/20 Page: 4 of 5 PAGEID #: 663




imposed by the Sixth Circuit. Simply marking a document, or excerpts of a document, as

“Attorney’s Eyes Only” or as “Confidential” is not nearly narrowly tailored enough to overcome

the substantial burden in favor of “openness.” Shane Grp., Inc., 825 F.3d at 305.

        Valpak’s argument that in making this request they are simply complying with the

Protective Order (Doc. 32) also falls flat. Sixth Circuit precedent dictates that such an argument

“is plainly insufficient for a court filing to be sealed.” Lipman v. Budish, 974 F.3d 726 at 754

(denying defendant’s motion to seal where “defendant’s only argument for sealing Plaintiff’s brief

is that it contains information derived from a deposition that Defendant designated as confidential

under a protective order”).

    D. List of Former Clients and Data Security Features

        Finally, Valpak requests the sealing of certain excerpts of Plaintiff’s Interrogatory

Responses, that contain both a complete list of Plaintiff’s former clients as well as information

regarding the security features placed on Plaintiff’s data platforms. (Id. at 3). These excerpts, too,

were marked by Plaintiff as “Attorneys’ Eyes Only” or “Confidential” under the Protective Order

(Id.). Valpak again contends that in making this request they are simply complying with the

Protective Order (Doc. 32). As discussed, this is neither specific enough a reason, nor sufficiently

narrowly tailored to serve any privacy interest. See Lipman v. Budish, 974 F.3d 726 at 754.

        Valpak asserts two reasons why Plaintiff designated these responses as confidential. First,

that “disclosing [the former client lists] to [Defendant], its purported competitor, will put [Plaintiff]

at a competitive disadvantage in the marketplace.” (See Doc. 45 at 3). Second, that sealing these

excerpts prevents “users of the platform [from] us[ing] the interrogatory responses to work around

or undermine the security features.” (Doc. 45 at 3). Again, Valpak’s assertions, albeit as an

attempt to understand Plaintiff’s reasoning, are neither specific enough, nor sufficiently narrowly

tailored to serve any privacy interest. To overcome its burden the movant must show that

“disclosure will work a clearly defined and serious injury … And in delineating the injury to be

prevented, specificity is essential.” Shane Grp., 825 F.3d at 307-8 (citation and quotations

                                                   4
Case: 2:20-cv-05106-MHW-KAJ Doc #: 46 Filed: 11/19/20 Page: 5 of 5 PAGEID #: 664




omitted). Neither of these alleged injuries are clearly nor specifically defined.

   IV. CONCLUSION

       For the foregoing reasons, Defendant’s Motion (Doc. 45) is GRANTED in part and

DENIED in part. Consistent with this Opinion and Order, Defendant is DIRECTED to file the

redacted version of the deposition transcript on the public docket within fourteen (14) days of the

date of this Opinion and Order. If either party wishes to file a more narrowly tailored motion to

seal, setting forth basis consistent with this Opinion and Order, they must do so within fourteen

(14) days of the date of this Opinion and Order.

       IT IS SO ORDERED.



Date: November 19, 2020                                /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   5
